Citation Nr: 0838969	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  94-20 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for anxiety reaction with depressive features.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from December 1967 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

This claim was previously before the Board.  In February 
2004, the veteran's claim was remanded to provide the veteran 
with a more recent VA examination.  The veteran was afforded 
this examination in August 2006.  In March 2007, the 
veteran's claim was again remanded because he requested a 
hearing in October 2006 but was never afforded that hearing.  
However, in December 2007, VA received written notice from 
the veteran expressing his desire to withdraw his hearing.  
As such, a hearing is no longer required, and this claim is 
ready for appellate review.  


FINDING OF FACT

The veteran's anxiety disorder is manifested by sleep 
impairment, depression, and anxiety; it is not manifested by 
an inability to establish and maintain effective 
relationships, suicidal ideation, obsessional rituals, 
illogical or obscure speech, panic attacks, spatial 
disorientation, or a neglect of personal appearance and 
hygiene.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for service-connected anxiety reaction with depressive 
features have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.132, Diagnostic Code 9400 (2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1996).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  Id. 

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Timing errors may be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case (SOC) or a 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the duty to notify was satisfied by communications sent 
to the veteran in September 2001, November 2004, and April 
2007.  All of these letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The November 2004 
letter also informed him of the need to demonstrate a 
worsening of his disability to establish an increased 
disability rating claim.  

Finally, the April 2007 notice letter informed the veteran of 
how VA determines a disability rating and an effective date.  
See Dingess/Hartman, 19 Vet. App. 473 (2006).  This letter 
also provided the veteran with notice of the need to 
demonstrate an impact on himself and his employment.  
Finally, it provided him with information about the specific 
Diagnostic Code under which he was rated.  He was also 
provided with details about the relevant Diagnostic Code in 
July 2003 and September 2006 SSOCs.  His claim was 
readjudicated on a number of occasions, most recently in a 
December 2007 SSOC.  Any timing errors, therefore, have been 
cured by the issuance of fully compliant notice followed by 
repeated readjudication of this claim.  See Mayfield, 444 
F.3d at 1328.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the most recent transfer and certification 
of his case to the Board that complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records, as well as records of the veteran's 
outpatient treatment with VA.  Also, the veteran received VA 
medical examinations in May 1991, November 1992 and August 
2006, and VA has obtained these records.  Numerous other VA 
examinations were scheduled throughout the veteran's appeal, 
but he failed to report to these other examinations.  VA has 
also obtained the veteran's Social Security Administration 
(SSA) records, and incorporated them into the veteran's 
claims file.  Significantly, neither the appellant nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Effective November 7, 1996, amendments were made to the 
criteria used in rating mental disorders, which include 
anxiety disorders.  The veteran's claimed disorder, rated as 
an anxiety disorder, is accordingly evaluated under 38 C.F.R. 
§ 4.132, Diagnostic Code 9400, effective prior to November 7, 
1996, and under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective as of November 7, 1996.  VA's Office of General 
Counsel (OGC) has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.  What remains unclear, 
however, is whether the "old" criteria can be applied 
prospectively, although the OGC, in VAOPGCPREC 7-2003 seems 
to indicate (this opinion is not entirely clear) that VA is 
no longer obligated to apply superseded rating schedule 
provisions prospectively for the period subsequent to the 
issuance of the revised rating criteria. In any event, and 
given the confusing nature of this opinion, the Board, in 
giving the veteran all due consideration, will apply the old 
criteria prospectively.

Prior to November 7, 1996, psychoneurotic disorders, 
including generalized anxiety disorder under Diagnostic Code 
9400, at 38 C.F.R. § 4.132 provides the following rating for 
psychoneurotic disorders.  A 50 percent disability rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  

A 70 percent disability rating is warranted when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

Since November 7, 1996, the General Rating Formula for Mental 
Disorders, including DC 9400, at 38 C.F.R. § 4.130 provides 
the following ratings for psychiatric disabilities.  A 50 
percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. 

Facts and Analysis

For historical purposes, the veteran was originally granted 
service connection for an anxiety disorder with depressive 
features in a May 1970 rating decision.  A disability 
evaluation of 10 percent was assigned under Diagnostic Code 
9400, effective as of February 11, 1970.  The veteran's 
disability evaluation was increased to 30 percent in an April 
1988 rating decision.  The veteran appealed his 30 percent 
disability evaluation to the Board in December 1991.  During 
the pendency of his appeal, his disability evaluation was 
increased to 50 percent in a July 1997 rating decision, 
effective from May 15, 1991.  The Court has held that on a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the 
question before the Board now is whether the veteran is 
entitled to the next-higher disability evaluation of 70 
percent.  

As an additional introductory note, the Board recognizes that 
the veteran's claim has been in appellate status for many 
years.  However, the veteran has been incarcerated for much 
of the appeals period.  Specifically, he was incarcerated 
from September 1994 to April 1997 and from May 1999 to 
September 2005.  As such, VA was unable to provide the 
veteran with his requested hearing and VA examinations in a 
prompt manner.  

The veteran was afforded VA psychiatric examination in May 
1991.  During this examination, he reported anxiety since his 
separation from service.  The examiner concluded upon 
examination that the veteran did in fact suffer from anxiety.  
The examiner also concluded that the veteran had signs of 
depression, to include sleeplessness and a history of 
suicidal ideations.  His insight was found to be poor, and 
his recent memory was described as defective.  

On the other hand, the veteran's speech was described as 
relevant and coherent.  The veteran was oriented to time, 
place and person, and did not suffer from any hallucinations.  
He had normal concentration and judgment, with no 
deficiencies in his ability to remember things from the past.  
A diagnosis of anxiety neurosis was assigned, along with a 
diagnosis of alcohol abuse.  The examiner concluded that the 
veteran only exhibited some evidence of depression and 
anxiety, with the alcohol abuse being the veteran's basic 
problem at this time.  

Based on the above examination, the veteran's disability 
evaluation was continued at 30 percent in the June 1991 
rating decision which is the basis of the current appeal.  
The veteran disagreed with that decision, and was afforded 
additional VA mental examination in November 1992.  That 
examiner concluded that the veteran exhibited no evidence of 
a psychotic thought disorder, and did not appear particularly 
anxious or depressed to the extent indicated by the veteran 
during the examination.  Additionally, the veteran reported 
having effective relationships, noting that he had been 
married to the same woman since 1989.  The examiner assigned 
a diagnosis of generalized anxiety, alcohol dependence, and 
dysthymic disorder.  

VA has also obtained and reviewed the veteran's Social 
Security Administration (SSA) records.  According to a May 
1992 psychological report prepared by a psychiatrist by the 
name of M.S., the veteran was oriented, coherent, and 
exhibited no overt psychotic processes.  The examiner did 
find evidence of a depressed mood and a flat affect, but 
depression was not diagnosed by this examiner.  The veteran 
also reported having auditory hallucinations and recent 
memory loss, but the psychiatrist noted that these symptoms 
could not be verified.  The examiner also noted that the 
veteran was uncooperative throughout the examination.  
Diagnoses of alcohol dependence and paranoid and anti-social 
personality disorder traits were assigned.  

VA also received a report of a private psychological 
evaluation dated October 1993, signed by M.G.  According to 
this evaluation, the veteran was oriented to time, place and 
person.  He also exhibited logical, coherent and goal 
directed speech.  M.G. also concluded that the veteran's 
grooming was poor, however.  His affect was described as 
constricted and his mood as depressed and angry.  The veteran 
also reported a suicidal attempt some 3 years prior and a 
history of auditory hallucinations.  The veteran was also 
noted to have significant sleep impairment at this time.  The 
examiner concluded that the veteran's judgment, social skills 
and common sense were all severely deficient.  Diagnoses of 
post-traumatic stress disorder, alcohol dependence, major 
depression (severe) and psychotic disorder were assigned.  A 
GAF score of 50 was indicated.  Disability benefits were 
granted by SSA in February 1994, based on the above evidence.  

There is also evidence establishing that the veteran was 
hospitalized from May 1997 to June 1997 for anxiety and 
depression.  The veteran's psychiatrist concluded that the 
veteran improved drastically upon hospitalization, noting 
that he had not exhibited any evidence of anxiety, 
depression, or suicidal ideation since his admission.  The 
veteran was diagnosed with adjustment disorder with mixed 
emotional features and a personality disorder.  The examiner 
indicated that the veteran's adjustment disorder was treated 
and improved upon hospitalization.  

There are also numerous medical notes from the Florida 
Department of Corrections in the record of evidence.  While 
most of this evidence is unrelated to the veteran's mental 
health, a number of the notes indicate that the veteran 
sought treatment from the prison's psychiatrist.  However, 
these notes provide no evidence as to the veteran's symptoms, 
but rather simply note the date and time the veteran sought 
mental health treatment.  Therefore, these records are of 
little assistance in rating the disabling effect of the 
veteran's disorder.  

Another VA examination took place in August 2006.  According 
to the examiner, the veteran's mental status was within 
normal limits, and the veteran was expressing no significant 
psychiatric symptoms, aside from antisocial personality 
disorder.  The examiner concluded that the veteran had no 
impairment of either his thought process or in communication.  
The report also indicates that the veteran did not suffer 
from delusions, hallucinations, or suicidal or homicidal 
thoughts.  The examiner concluded that the veteran was 
oriented to person, time and place, and was capable of 
maintaining personal hygiene and performing the basic 
activities of daily living.  Furthermore, the examiner 
reported that the veteran did not suffer from a sleep 
disorder, panic attacks, or obsessive and ritualistic 
behavior.  The examiner did not find evidence of depression, 
and reported that while the veteran testified to anxiety 
symptoms, they were not consistent with an anxiety disorder.  

The examiner did conclude that the veteran had impaired 
impulse control, but related this to the veteran's antisocial 
personality disorder.  The examiner assigned a diagnosis of 
alcohol dependence and antisocial personality disorder, 
rather than an anxiety or depressive disorder.  The examiner 
did note that the veteran had not worked since the 1990s, but 
the examiner accredited this to the fact that the veteran was 
in prison for much of that decade and through 2005.  In fact, 
the examiner stated that the only factor preventing the 
employment from gaining employment was his legal record.  A 
GAF score of 65 was assigned upon examination.  

The above findings were supported by a January 2007 
psychiatric treatment note.  According to the attending 
physician, the veteran was married at this time.  The veteran 
denied any hallucinations or suicidal or homicidal ideations.  
Diagnoses of adjustment disorder and personality disorder 
were assigned, and a GAF score of 55 was assigned at this 
time.  Another psychiatric note from the previous day, 
however, noted that the veteran did have suicidal ideations, 
and a diagnosis of major depressive disorder with a history 
of generalized anxiety disorder was assigned.  A GAF score of 
48 was assigned at this time.  However, in a February 2007 VA 
mental health note, the veteran again denied having suicidal 
ideations or auditory hallucinations.  

Similar results were reached in October 2007 psychiatric 
outpatient treatment.  According to this record, the veteran 
denied any suicidal or homicidal ideations.  The examiner 
concluded that the veteran's affect and mood were congruent 
with full range.  Speech was also described as normal, and 
the veteran's thought process was found to be logical and 
goal directed.  The final diagnosis was personality disorder 
and alcohol abuse, with a need to rule out an anxiety 
disorder.  A GAF score of 65 was assigned at this time.  

Finally, the last evidence of VA psychiatric outpatient 
treatment was in December 2007.  The veteran was noted to be 
dressed appropriately with good grooming and hygiene.  The 
veteran reported an improvement in his sleep, and denied any 
hallucinations or suicidal or homicidal ideations.  The 
examiner noted that the veteran was service-connected for 
general anxiety disorder, and assigned a diagnosis of mild 
depressive disorder and a personality disorder.  A GAF score 
of 59 was assigned at this time.  

Based on the above evidence, the Board finds that the veteran 
is not entitled to a disability evaluation in excess of 50 
percent for his service-connected generalized anxiety 
disorder for any period of time since filing his claim in 
1991.  As previously noted, since November 7, 1996, the next-
higher disability evaluation of 70 percent requires 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work like 
setting), and an inability to establish and maintain 
effective relationships.  

According to the evidence of record, the veteran currently is 
remarried.  Likewise, the veteran was married since 1989 
according to the November 1992 VA examination report.  This 
indicates that the veteran has had the ability to establish 
effective relationships throughout the appeals period.  Also, 
the August 2006 VA examiner concluded that the veteran's 
occupational impairment stems from his legal troubles 
involving imprisonment, rather than his anxiety disorder.  As 
such, the evidence does not indicate that the veteran has 
occupational impairment due to his anxiety disorder either.  

Furthermore, the evidence indicates that the veteran does not 
suffer from hallucinations, suicidal ideations or obsessional 
rituals.  During a 1997 VA hospitalization, it was noted that 
there was no evidence of suicidal ideations.  And, in August 
2006, the veteran denied any suicidal thoughts or 
hallucinations.  The Board recognizes that the veteran 
reported suicidal thoughts in a January 2007 VA treatment 
note.  However, other treatment records from January, 
February, October and December 2007 indicate that the veteran 
denied suicidal thoughts or hallucinations.  Therefore, the 
weight of the evidence establishes that the veteran's anxiety 
disorder has not been manifested by suicidal ideations or 
hallucinations.  

Additional evidence against the veteran's claim is the fact 
that the veteran's speech has routinely been described as 
logical and relevant throughout the appeals period.  Also, 
there is no evidence of panic attacks, and according to the 
veteran's August 2006 VA examination, he no longer exhibits 
symptoms of depression.  Also, the evidence of record has 
consistently described the veteran as oriented to time, place 
and person, and the preponderance of the evidence indicates 
that the veteran has not neglected his personal appearance 
and hygiene.  As such, the Board concludes that the veteran's 
overall disability picture, throughout the entirety of the 
claim, has been more appropriately represented by the current 
50 percent disability rating than the next-higher 70 percent 
disability rating.  

The Board recognizes that the August 2006 VA examiner did 
indicate that the veteran had impaired impulse control.  
However, the examiner specifically noted that this was a side 
effect of the veteran's anti-social personality disorder, for 
which the veteran is not service-connected.  As such, the 
evidence does not indicate that the veteran has impaired 
impulse control due to his service-connected disorder.  

The veteran has also been assigned a wide array of GAF scores 
throughout his appeal.  These scores have ranged from 48 to 
65.  A score of 48 represents serious symptoms, such as 
suicidal ideation.  However, this score was assigned in 
January 2007 based in part on the veteran's report of 
suicidal ideation, which he denied during psychiatric 
outpatient treatment the following day and in the following 
months.  It is noted that the Board is not bound by a GAF 
score, but rather must consider all of the evidence of record 
in making its final determination.  38 C.F.R. § 4.26.  

GAF scores of 65 were also assigned, which is representative 
of some mild symptoms, such as depressed mood and mild 
insomnia.  This score appears to be better supported by the 
totality of the evidence, as these symptoms have routinely 
been present throughout the veteran's appeal.  Since this 
score was assigned on multiple occasions, and since the 
veteran does not appear to have severe social or occupational 
impairment due to his anxiety based on a preponderance of the 
evidence, the Board finds that the veteran's symptomatology 
is better characterized as "mild" or "moderate."  

Therefore, the Board concludes that the veteran is not 
entitled to a higher disability evaluation based on the 
current law.  However, since the veteran's claim has been 
pending since 1991, the Board must also consider whether the 
veteran is entitled to a higher disability evaluation based 
on the law as it existed prior to November 7, 1996.  

As noted above, under Diagnostic Code 9400, as it existed 
prior to November 7, 1996, the next-higher disability rating 
of 70 percent is warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, or, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  According to 
the veteran's August 2006 VA examination, the veteran's 
inability to obtain and maintain employment has been due to 
the amount of time spent in prison over the last two decades.  
Also, as previously discussed, the veteran reported being 
married in November 2002 and having a fiancé in the August 
2006 VA examination.  This evidence indicates that the 
veteran's ability to establish favorable and effective 
relationships with people is not "severely" impaired.  As 
such, the Board concludes that the veteran is not entitled to 
the next-higher disability rating of 70 percent based on the 
law as it existed prior to November 7, 1996 either.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms have not warranted a disability 
evaluation in excess of 50 percent at any time during the 
appeal period, and as such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a disability evaluation in excess of 50 percent for 
anxiety reaction with depressive features must be denied.




ORDER

Entitlement to a disability evaluation in excess of 50 
percent for anxiety reaction with depressive features is 
denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


